Citation Nr: 0335870	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  03-01 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for a heart disorder.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The veteran served on active duty from November 1970 to 
November 1971 and from September 1990 to May 1991.  The 
latter period of service included a tour of duty in the 
Persian Gulf from November 1990 to April 1991.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

Clarification of issues on appeal

For reasons expressed immediately below, the Board has 
concluded that the only issues that are presently before the 
Board on appeal are the issues that are listed on the title 
page.  

Review of the file shows that in September 2000 the veteran 
claimed entitlement to service connection for a bilateral 
knee disorder; bilateral hearing loss; and disorders related 
to his Persian Gulf War service, specifically fatigue, joint 
pain, muscle pain, respiratory problems and heart disease.  
The RO's rating decision of December 2001 granted service 
connection for disabilities of the right and left knees and 
denied service connection for the other disorders claimed by 
the veteran.  The veteran filed a timely notice of 
disagreement in January 2002 only with respect to the denials 
of service connection for bilateral hearing loss, heart 
disease and respiratory disease.  The RO furnished the 
veteran a statement of the case (SOC) in November 2002 
addressing those three claims.  With the timely filing of a 
substantive appeal (VA Form 9) in January 2003, the veteran 
perfected an appeal to the Board only with respect to the 
issues of service connection for bilateral hearing loss and 
heart disease.  The issue of service connection for a 
respiratory disorder was not mentioned.  See 38 C.F.R. 
§ 20.202 (2003) [if SOC addresses several issues, the 
substantive appeal must either indicate that an appeal is 
being perfected as to all issues or must specifically 
identify the appealed issues].

The veteran has not, to the Board's knowledge, expressed any 
further desire to contest the denial of service connection 
for a respiratory disorder.  Nor has he filed a VA Form 9 or 
equivalent statement expressing a desire to perfect an appeal 
of this claim.  This issue is therefore not before the Board.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C. § 7105, a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process; and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA]; see also 38 C.F.R. 
§§ 20.200, 20.202, 20.302 (2003).

The Board notes that that the veteran's representative listed 
the issue of entitlement to service connection for a 
respiratory condition in a Written Brief Presentation dated 
September 3, 2003.  No specific argument was presented as to 
that issue, however.  It does not appear that there was any 
intent to have the Written Brief Presentation serve as a 
substantive appeal, and even if such intent was present the 
document would be untimely filed.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 3.302.  Accordingly, an appeal has  not been 
perfected as to the issue of the veteran's entitlement to 
service connection for a respiratory disability, and that 
matter is accordingly not before the Board.

In forwarding the case to the Board for appellate review in 
May 2003, the RO correctly certified the left ear hearing 
loss and heart disorder claims, as these were the only issues 
that had been appealed by the veteran at that time.  It is 
noted that the representative's Written Brief Presentation of 
September 2003 mischaracterized the hearing loss issue, 
listing the claim as service connection for "bilateral 
hearing loss, to include tinnitus".  For reasons expressed 
immediately below, the Board believes that only the issue of 
entitlement to service connection for left ear hearing loss 
is on appeal.  

During the pendency of the appeal, the RO granted service 
connection for hearing loss in the right ear by rating 
decision in February 2003.  Since the claim was granted, the 
appeal as to that issue has become moot.  The veteran has 
not, to the Board's knowledge, expressed dissatisfaction with 
this rating decision as to the right ear hearing loss.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where 
an appealed claim for service connection is granted during 
the pendency of the appeal, a second Notice of Disagreement 
must thereafter be timely filed to initiate appellate review 
of "downstream" issues such as the compensation level 
assigned for the disability or the effective date of service 
connection].

In January 2003, the veteran's accredited representative 
filed a claim of entitlement to service connection for 
tinnitus.  In the February 2003 RO rating decision, the RO 
denied service connection for tinnitus.  In view of the 
inclusion of the issue of the veteran's entitlement to 
service connection for tinnitus in the representative's 
Written Brief Presentation of September 2003, the Board will 
construe such as the filing of a timely notice of 
disagreement.  See 38 C.F.R. §§ 20.201, 20.203 (2003).  The 
Board will therefore require further adjudicative action with 
regard to this claim, as set forth below in the Remand.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).

As explained in the Remand section of this decision, the 
Board has also determined that additional evidentiary 
development is required before an informed decision on the 
merits of the claim of service connection for the heart 
disorder may be rendered.

The issues addressed in the REMAND to the RO are to be 
handled by the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


FINDING OF FACT

The evidence indicates that the veteran does not currently 
have a hearing loss disability of the left ear.


CONCLUSION OF LAW

A current hearing loss disability of the left ear for VA 
compensation purposes has not been established.  38 C.F.R. 
§ 3.385 (2003).

REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to service connection for left ear hearing 
loss.

The veteran alleges that he sustained bilateral hearing loss 
during his military service, to include as a result of 
exposure to high noise levels in connection with his duties 
as a heavy equipment operator during his Persian Gulf War-era 
service.  As noted in the Introduction, service connection 
for right ear hearing loss has been granted; the issue of 
hearing loss in the left ear remains for consideration by the 
Board.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Preliminary matters

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence, as required under the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002)]; 38 C.F.R. § 3.159 (2003).  
However, as will be explained below, the Board finds that to 
the extent any VCAA duties are legally applicable to the 
appeal, any duty to notify the veteran of the evidence needed 
to further substantiate his hearing loss claim or to assist 
him in developing the relevant evidence has been met.

The United States Court of Appeals for Veterans Claims (the 
Court) has held that the statutory and regulatory provisions 
pertaining to VA's duty to notify/duty to assist under the 
VCAA do not apply to a claim if resolution of the claim is 
based on statutory interpretation, rather than consideration 
of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001); see also Mason v. Principi, 16 Vet. 
App. 129, 132 (2002) [VCAA not applicable "because the law 
as mandated by statute and not the evidence is dispositive of 
the claim"].  In the instant case, the pertinent facts are 
not in dispute.  Specifically, resolution of that part of the 
veteran's appeal concerning service connection for hearing 
loss in the left ear is  dependent on application of the 
regulation governing hearing loss disability for VA purposes.  
See 38 C.F.R. § 3.385 (2003).

The Court also has held that VA has no further duty to notify 
a claimant of the evidence needed to substantiate a claim, or 
to assist in obtaining evidence, if there is no reasonable 
possibility that any further assistance would aid in 
substantiating the claim.  See Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001).  Given the facts in this case, there is 
no possibility whatsoever that any further assistance will 
benefit the veteran because he is not legally entitled to VA 
compensation benefits based on service connection for hearing 
loss in the left ear.  See 38 C.F.R. § 3.159(d) (2003) [VA 
will refrain from or discontinue providing assistance under 
the terms of the VCAA under certain circumstances, to include 
where a claim clearly lacks merit or for an application 
requesting a benefit to which the claimant is not entitled as 
a matter of law].

In any event, general due process considerations have been 
observed in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2003).  The veteran has been provided with notice of 
the VCAA as well as all pertinent law and VA regulations 
germane to the issue on appeal in the VCAA notice letter sent 
to him in September 2001, in the November 2002 statement of 
the case, and in the recently-furnished supplemental 
statement of the case dated in March 2003.  In addition, over 
the course of this appeal the veteran has been accorded ample 
opportunity to present evidence/argument in support of the 
appealed matter.

The Board can identify no further development which is 
necessary or which would avail the veteran or aid the Board's 
inquiry.  Accordingly, the Board will proceed to a decision 
on the merits.



Pertinent law and regulations

Service connection - in general

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
However, service connection may not be granted if a current 
disability does not exist.  See Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. 
Cir. 1998).

Service connection - hearing loss

Service connection may also be granted for chronic 
disabilities such as sensorineural hearing loss if such are 
shown to be manifested to a compensable degree within one 
year after separation from service.  See 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2003).

The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For VA 
compensation and pension purposes, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2003).

When audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service.  See Hensley, 
supra.

Background

As noted above, the veteran served on active duty from 
January 1970 to November 1971, and from September 1990 to May 
1991.  The first period of service was with the Navy while 
his Persian Gulf War era service was with the Army.  He has 
not specifically pointed to either period of active duty as 
the origin of his hearing loss.  Rather, he refers to 
exposure to high levels of noise during both periods, first 
in connection with his duties in gunnery support in the Navy 
and secondary in connection with his duties operating heavy 
equipment in the Army.  See Veteran's Notice of Disagreement 
dated in January  2002.

Evidence in the claims file includes the veteran's service 
medical records for his Navy service, which do not document 
either by way of complaint or clinical finding/diagnosis a 
hearing loss in the right ear, and private treatment records 
dating from 1995 to 2001, which similarly do not document any 
complaints or diagnosis of hearing loss.  Service medical 
records for his second period of service in the Army are 
presently unavailable, and further discussion of the absence 
of these records will be set forth below.

Additional medical records obtained with this appeal included 
the report of a VA Persian Gulf registry examination 
conducted in September 1998, which denoted an assessment of 
"diminished auditory acuity bilaterally".  This examination 
report did not refer to audiometric test results in support 
of this assessment.  

The record shows that audiometric testing was completed in 
May 2001.  A VA Audiological Evaluation report dated in May 
2001 indicated that puretone thresholds for the 500, 1000, 
2000, 3000 and 4000 Hertz frequencies were the following for 
the right ear, respectively: 15, 20, 15, 10, and 50, and for 
the left, 20/15, 20/15, 15, 10 and 25.  Word recognition 
scores taken at this time were 96 percent for the right ear 
and 100 percent for the left ear.  An accompanying audiology 
consultation report, also dated in May 2001, indicated that 
the veteran had moderate to moderately severe hearing loss 
above 3000 Hertz in the right ear, but normal hearing in the 
left ear.  An addendum report prepared by the VA audiologist 
in November 2002 stated that it was as likely as not that the 
veteran's noise exposure contributed to his current hearing 
loss.  

As noted above, service connection for hearing loss in the 
right ear was established based on this evidence.

Analysis

For reasons explained below, the Board concludes that a 
current hearing loss disability of the left ear does not 
exist and the claim is being denied on that basis.

At the outset of its discussion, the Board again notes that 
the veteran's service medical records for his second period 
of service are not on file and are unavailable at this time.  
The Board recognizes that the veteran's service medical 
records are missing from the claims file, and as such the 
Board has a heightened duty to explain its findings and 
conclusions and to carefully consider the benefit-of-the-
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  Case 
law does not, however, lower the legal standard for proving a 
claim for service connection, but rather increases the 
Board's obligation to evaluate and discuss in its decision 
all the evidence that may be favorable to the veteran.  See 
Russo v. Brown, 9 Vet. App. 46 (1996).

In this case, as explained immediately below, the outcome of 
this case hinges on the lack of a current disability.  In the 
absence of a current disability, the contents of the 
veteran's service medical records are irrelevant in the sense 
that even if they document noise exposure or hearing loss in 
service, absent a current left ear hearing loss service 
connection may not be granted in any event.  The results of 
post-service audiology testing completed in May 2001, which 
have been reported above, clearly indicate that the veteran's 
hearing is normal in the left ear for the purposes of 
determining whether service connection should be granted.  
Even if in-service incurrence of exposure to acoustic trauma 
is conceded for purposes of this claim, the post-service 
audiometric test results and diagnosis do not support a 
finding of a current hearing loss disability in the left ear 
as defined in 38 C.F.R. § 3.385.  For these reasons, the 
present unavailability of a portion of the veteran's service 
medical records is not critical to the disposition of this 
claim.  

As stated above, under 38 C.F.R. § 3.385, impaired hearing 
for VA purposes will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  The May 2001 audiometric 
results met none of these criteria to establish a current 
hearing loss disability in the left ear.  

It is well settled that in order for service connection to be 
granted, a claimant must first have a disability.  See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992) [Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability]; see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992) [service connection may not be granted unless 
a current disability exists].

In the absence of a current diagnosis of a hearing loss 
disability in the left ear, Hickson element (1) has not been 
met and service connection for hearing loss cannot be 
granted.  Under the circumstances here presented, there is no 
need for an analysis of the other elements necessary to 
establish service connection under Hickson, given that the 
veteran does not meet the basic criteria for a current 
hearing loss disability in the left ear for VA purposes under 
38 C.F.R. § 3.385.

In short, because application of the law in this case to the 
undisputed medical facts is dispositive, this appeal is 
denied based on a lack of entitlement under the law.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for a left ear hearing loss disability is 
denied.


REMAND

2.  Entitlement to service connection for a heart disorder.

The veteran also seeks entitlement to service connection for 
a heart disorder.  He relates the onset of the problems in 
his heart to his Persian Gulf War-era service, in substance 
contending that his diet and the physical and mental stresses 
he endured during that period of service caused him to 
develop coronary artery disease.  The veteran has not claimed 
this disorder on the basis of an undiagnosed illness from his 
Persian Gulf service under 38 C.F.R. § 3.317.

As discussed above, there are no service medical records of 
any kind in the file from his period of active duty service 
from September 1990 to May 1991.  Moreover, little has been 
done in the manner of medical evaluation of his heart in 
connection with this claim to determine whether there is any 
relationship between his coronary artery disease and service.  
The Board therefore finds that additional development of this 
claim is in order.

With regard to the service medical records, the Board notes 
that the RO made an initial inquiry to obtain the veteran's 
1990-91 Army medical records in March 1995, at which time it 
was advised by NPRC that no records were on file.  
Thereafter, the RO contacted the Adjutant General of the 
State of Kansas on two occasions, in June 2001 and in October 
2002, because the veteran's Army Reserve unit had been 
deployed to the Persian Gulf was from Kansas.  In each case, 
the Kansas Adjutant General advised that it did not have any 
service medical records belonging to the veteran.  

The Board observes that the 1998 Persian Gulf Registry 
examination report indicated that the veteran retired in 
1997.  Assuming the accuracy of this account, it would likely 
be the case that the NPRC would not then have had possession 
of the veteran's service medical records from his Army 
service when the RO contacted the NPRC in March 1995, and it 
would also likely be the case that by the time the RO 
contacted the Kansas Adjutant General in 2001 and 2002 that 
his records would have already been retired to the NPRC.  
Under these circumstances, the Board believes another inquiry 
should be sent to the NPRC to locate the service medical 
records.

In light of the fact that the veteran has a current 
disability of the heart, diagnosed as coronary artery 
disease, status post four-vessel bypass graft surgery, the 
Board finds that additional medical development is required.  
Questions revolving around the etiology of the veteran's 
coronary artery disease remain.  The Board believes the 
veteran should be examined by a VA physician to determine 
whether this condition is due to some incident or event from 
his 1990-91 military service or from other cause.

3.  Entitlement to service connection for tinnitus.

As noted above, the Board has determined that the veteran 
filed a timely notice of disagreement to the denial of his 
claim of service connection for tinnitus.  Where a claimant 
has submitted a timely notice of disagreement with an adverse 
decision and the RO did not subsequently issue a statement of 
the case addressing the issue, the Board should remand the 
issue to the RO for issuance of a statement of the case.  See 
Manlincon, supra.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should send a follow-up inquiry 
to the NPRC in St. Louis, Missouri for 
the purpose of requesting copies of the 
veteran's service medical records for his 
period of active duty in the Army from 
September 1990 to May 1991.  The NPRC 
should be informed that the veteran 
retired from the Reserves in 1997. Any 
records received in response to this 
request should be associated with the 
veteran's VA claims folder.

2.  Upon completion of the above 
development, VBA should make arrangements 
with the appropriate medical facility for 
the veteran to be examined for the 
purpose of addressing the nature and 
etiology of the coronary artery disease 
for which service connection is being 
sought.  The veteran's VA claims folder 
should be sent to the examiner for 
review.  The examiner should determine 
whether the veteran has a disability of 
the heart.  If so, the examiner should 
render an opinion addressing whether it 
is at least as likely as not that any 
current disability is due to the 
veteran's active duty service.  The 
report of examination should be 
associated with the veteran's VA claims 
folder.

3.  Upon completion of the above 
development, VBA must readjudicate the 
veteran's claim of service connection for 
heart disease with consideration given to 
all of the evidence of record.  If any 
benefits sought on appeal remain denied, 
the VBA should provide the veteran and 
his representative an adequate 
supplemental statement of the case.  The 
VBA should then allow the veteran an 
appropriate period of time for response.

4.  VBA should furnish a statement of 
the case to the veteran and his 
representative addressing the issue of 
his entitlement to service connection 
for tinnitus.  The veteran should be 
afforded appropriate opportunity to 
prefect an appeal.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter or matters addressed by the Board in 
this remand.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, mandates expeditious handling of all cases that have been 
remanded by the Board.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



